Citation Nr: 1724391	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for radiculopathy, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a February 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issues of entitlement to service connection for a low back disability and entitlement to service connection for radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to the promulgation of a decision on the issue of entitlement to service connection for a left shoulder disability, the Veteran withdrew his claim.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his February 2017 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for a left shoulder disability.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issue.  Accordingly, the Board does not have jurisdiction over this issue, and dismissal is warranted.


ORDER

The appeal of entitlement to service connection for a left shoulder disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that service connection for a low back disability is warranted as a result of falling down a staircase during basic training.  The Veteran states that he was hospitalized for 23 days for his back injury.  The Board notes that a service mental health evaluation record dated in November 1979 indicates that the Veteran had just returned from "MRP" after 23 days of treatment for a back injury supposedly aggravated during training.  The Board notes that the term MRP may stand for Medical Rehabilitation Platoon or Medical Retention Processing.    However, the Veteran's service treatment records do not include any hospitalization or similar records for this 23 day period of treatment.  On remand, the RO must request any and all hospital or MRP records from the National Personnel Records Center (NPRC).

Additionally, at his February 2017 Board hearing, the Veteran stated that he is currently receiving Social Security disability benefits for a back injury he sustained post-service.  Records held by the SSA may help the Veteran substantiate his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims, and VA has a duty to obtain potentially relevant SSA records, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Finally, review of the claims file reveals that the Veteran receives consistent private treatment for his back and radiculopathy.  On remand, the Veteran must be asked to identify all private treatment and to submit authorization for VA to obtain the records regarding this treatment.  Thereafter, attempts must be made to obtain and associate with the claims file all private treatment records identified that are not already of record, for which the Veteran has provided authorization.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If these records are unavailable, place a copy of the notification from SSA in the Veteran's claims file.

2.  Request from the NPRC, and any other appropriate records repository, all outstanding hospital records and "MRP" records from MCRD-San Diego and Camp Pendleton from September to December 1979.  The request should specify that a search should be conducted for any records stored separately from the remainder of the Veteran's service records.  The RO should also request a complete set of the Veteran's service personnel records.  All efforts to obtain these records must be documented in the claims file and attempts to obtain these records must be continued to be made until the records are received or until it is determined that the records do not exist or that further attempt to obtain them would be futile. 

3. Obtain all available VA treatment records and associate them with the evidence of record.

4.  Contact the Veteran and request that all private treatment providers be identified and ask that the Veteran submit authorization for VA to obtain treatment records from those providers identified.  Thereafter, attempt to obtain and associate with the claims file all private treatment records identified that are not already of record for which the Veteran has provided adequate authorization.

5.  Upon completion of the foregoing development, the Veteran should be afforded another VA disability evaluation examination.  The examiner must review the claims file, and offer an opinion as to the following questions.
	a)  What is the current diagnosis for any back disorder found on examination?
   b)  Is any currently diagnosed back disorder related to the complaints noted in service?
   c)  If a current back disorder is related to the complaints in service, please offer an opinion as to whether the disorder present in service clearly and unmistakably existed prior to service.
   d)  If a back disorder clearly and unmistakably existed prior to service, offer an opinion as to whether there is clear and unmistakable evidence that the back disorder was not aggravated by service.	

6. Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


